Exhibit 10.25.1

HD 9/28/11

AMENDMENT TO ETHANOL MARKETING AGREEMENT

This AMENDMENT TO ETHANOL MARKETING AGREEMENT (this “Amendment”), dated as of
September 30, 2011, is entered into between HAWKEYE GOLD, LLC, a Delaware
limited liability company (“Gold”), and ABE SOUTH DAKOTA, LLC (f/k/a Heartland
Grain Fuels, LP), a Delaware limited liability company (“ABE”), to be effective
as of January 1, 2012 (the “Effective Date”).

WHEREAS the parties hereto entered into that certain Exclusive Ethanol
Marketing, dated as of April 7, 2010, as supplemented by the letter agreement
from Gold to Producer, dated as of April 7, 2010, as to Producer’s ethanol plant
in Huron, South Dakota (together, the “Marketing Agreement”); and

WHEREAS, the Parties desire to amend the Marketing Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

Section 1. Definitions and Interpretation. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Marketing Agreement.

Section 2. Amendments to Marketing Agreement. The parties hereby agree that,
effective as of the Effective Date, the Marketing Agreement is hereby amended as
follows:

Section 2.1    Amendment to Section 14(a). The first sentence of Section 14(a)
is hereby amended to add the following underlined language:

Producer shall not sell or otherwise dispose of Ethanol to any person, nor enter
into any marketing agreement for such sale or disposal of Ethanol with any
person, other than Gold during the term of this Agreement; ....

Section 2.2    Amendment to Section 15. The following is hereby added to Section
15 as clause “j”:

(j) At the request of ABE, Gold shall cooperate with ABE on the transaction of
any Purchase Order for Ethanol from any third party, provided that Producer
shall make Gold whole for the Marketing Fee payable in connection with such
Purchase Order.

Section 2.3    Amendment to Section 23. The second sentence of Section 23 is
hereby deleted and replaced with the following language:



--------------------------------------------------------------------------------

The initial term of this Agreement shall end April 30, 2013, subject to early
termination in accordance with Section 24.

Section 2.4    Amendment to Section 45. The definition of “Marketing Fee” in
Section 45 is hereby amended to read as follows:

“Marketing Fee” means a fee payable to Gold by Producer in an amount equal to
the lesser of (a) one percent (1%) of the Net Purchase Price, or (ii) $0.0275
per gallon, in either case of a given shipment of Ethanol, which fee shall
become due and payable to Gold on the date that is the later of (i) the date on
which the corresponding Delivery Payment of such Ethanol is made, and (ii) the
date on which the Customer Price and Freight Costs for such Ethanol have been
determined by Gold.

Section 2.5    Prior Termination Notices. Prior termination notices from
Producers, if any, regarding the Marketing Agreement are hereby rescinded and
deemed void ab initio.

Section 3. General Representations and Warranties of Parties. Each party hereby
represents and warrants the following, as of the date hereof and as of the
Effective Date:

Section 3.1.    Organization and Existence. It is a limited liability company
that has been duly organized, is validly existing and is in good standing under
the laws of its state of formation.

Section 3.2.    Power and Authority. It has the power and authority to execute,
deliver and perform its obligations under this Amendment and has taken all
action necessary to authorize it to execute and deliver this Amendment and
perform its obligations hereunder.

Section 3.3.    Binding Effect. This Amendment, when executed and delivered,
will constitute the valid and binding obligations of such party, enforceable
against such party in accordance with its terms, except as the enforceability
thereof may be limited by (i) bankruptcy, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general equitable principles regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law.

Section 3.4    No Adverse Affect. This Amendment does not materially adversely
impact the rights of the Producer under the Marketing Agreement or the rights of
the Producer or WESTLB AG, New York Branch, as collateral agent for certain
lenders (the “Collateral Agent”) under the Consent and Agreement dated as of
June 16, 2010 among Gold, the Producer and the Collateral Agent (the “Consent”).

 

2



--------------------------------------------------------------------------------

Section 3.5    No Default. It has no current right of termination of the
Marketing Agreement, and there is no current default by the other party hereto.

Section 4. Miscellaneous Provisions.

Section 4.1.    Affirmation of Marketing Agreement.

(a)        On and after the Effective Date, each reference in the Marketing
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Marketing Agreement, and each reference in the Consent
to the “Assigned Agreement”, “thereunder”, “thereof” or words of like import
referring to the Marketing Agreement, shall mean and be a reference to the
Marketing Agreement as amended hereby.

(b)        Except as specifically amended hereby, the Marketing Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

Section 4.2.    Headings. The headings of the sections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

Section 4.3.    Governing Law. THIS AMENDMENT IS AND SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH LAWS OF THE STATE OF IOWA,
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.

Section 4.4.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. To evidence its execution
of an original counterpart of this Amendment, a party may deliver via facsimile
or pdf transmission a copy of its original executed counterpart signature page
to the other party, and such transmission shall constitute delivery of an
original, executed copy of this Amendment to the receiving party for purposes of
determining execution and effectiveness of this Amendment. Notwithstanding the
foregoing, any party delivering such counterpart signature by facsimile or pdf
transmission agrees to provide an original executed signature page to the
receiving party by express delivery promptly upon request thereof.

 

The remainder of this page has been intentionally left blank. The signatures of
the

parties hereto appear on the next succeeding pages.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date first above written.

 

 

ABE SOUTH DAKOTA, LLC By:   /s/ Richard R. Peterson

Name:  Richard R. Peterson

Title:  CEO

 

 

 

HAWKEYE GOLD, LLC By:   /s/ Charles Tsatsos

Name:  Charles Tsatsos

Title:  Manager

 

4